Citation Nr: 0207921	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  96-26 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a bilateral eye 
disabilities.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from April 1964 to 
February 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1995 decision of the 
Department of Veterans Affairs (VA) Manila Regional Office 
(RO), which denied service connection for a bilateral eye 
disability.

In February 2000, the Board remanded this case for further 
development of the evidence.  Among the development sought, 
the Board asked the RO to obtain a medical opinion regarding 
the etiology of the veteran's claimed bilateral eye 
disability.  The Board finds that the RO completed the 
forgoing in addition to the other development requests 
contained within the remand satisfactorily.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In May 1996, the veteran 
requested a hearing before a traveling Member of the Board, 
but by January 1997 letter, he withdrew his Travel Board 
hearing request.  See 38 C.F.R. § 20.704(e) (2001).


FINDINGS OF FACT

1.  The veteran's current bilateral eye conditions, diagnosed 
as incipient senile cataracts, hyperopia, and presbyopia, are 
not shown to be related to his active service.

2.  The veteran's hyperopia and presbyopia are defects of 
form or structure of the eyes causing refractive error, which 
is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Bilateral eye disabilities were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C. §§ 1110, 1131, 1153, 5107 (2002); 38 C.F.R. §§ 3.1(m), 
3.6, 3.303, 3.306 (2001).

2.  His refractive error due to hyperopia and/or presbyopia 
is not a disease or injury within the meaning of applicable 
legal criteria.  38 C.F.R. § 3.303(c) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran, 
moreover, has been accorded ample opportunity to present 
evidence and argument on his behalf, including presenting 
testimony at a personal hearing at the RO.  Further, the 
veteran has been notified of the evidence necessary to 
establish the benefit sought, and he has been advised 
regarding his and VA's respective responsibilities with 
respect to obtaining that evidence.  Consequently, the Board 
concludes that VA's statutory duty to assist the veteran has 
been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

The veteran's service medical records reveal a June 1964 
report of left eye soreness.  Examination revealed that he 
had an early Meibomian gland infection of the left upper 
eyelid.  On medical examination in August 1969 and October 
1971, there was no evidence of eye impairment.  In August 
1969, uncorrected vision was 20/20, bilaterally.  In August 
1972, uncorrected vision was 20/15 in the right eye, and 
20/10 in the left.  

In June 1980, he was treated for nasal congestion and, on 
examination, there was evidence of mild epiphora (an abnormal 
overflow of tears down the cheek), bilaterally.  

In September 1981, he complained of soreness and difficulty 
opening his eyes in the morning.  He indicated that he felt a 
sensation of foreign bodies in the eyes.  On objective 
examination, his vision was 20/20 in the left eye and 20/25 
in the right.  There was extreme vascular congestion of both 
conjunctiva, but no foreign bodies or corneal abrasions were 
evident.  Possible viral conjunctivitis was diagnosed.  

On medical examination in April 1982, uncorrected distant 
vision was 20/50 in the right eye (correctable to 20/40), and 
20/17 in the left (both corrected and uncorrected).  
Uncorrected near vision was 20/400 in the right eye 
(correctable to 20/200), and 20/200 in the left (correctable 
to 20/20).  

In May 1982, the veteran complained of trouble with near 
vision.  On objective examination, his vision was impaired 
but there was no evidence of ocular trauma.  The clinical 
impression was presbyopia.  

In January 1984, the veteran reported blurry distant and near 
vision.  On medical examination in January 1984, his 
uncorrected distant vision was 20/20, bilaterally.  
Uncorrected near vision was 20/200 bilaterally (vision was 
correctable to 20/50 in the right eye and to 20/25 in the 
left).  The examiner noted that the veteran had a visual 
acuity defect for near vision.

A February 1985 VA progress note indicated an impression of 
apparent macular degeneration.  Another VA progress note 
dated that month indicated macular degeneration in the right 
eye with nearly uncorrectable visual acuity.

On October 1995 VA medical examination, the veteran reported 
experiencing blurred vision.  On objective examination, 
uncorrected vision was 20/70, bilaterally (correctable to 
20/25).  Fundoscopic examination was normal and there was no 
evidence of a visual field deficit.  Bilateral presbyopia was 
diagnosed.

At a January 1997 RO hearing, the veteran testified that he 
did not experience any eye/vision problems prior to active 
service, and he claimed that his vision impairment had its 
onset in service.

In February 2000, the Board remanded this case for further 
development to include a medical examination for a diagnoses 
of all current eye disabilities and an opinion regarding the 
etiology of any such disabilities diagnosed.

On June 2000 VA medical examination, right eye uncorrected 
distant vision was 20/70 (correctable to 20/40).  Left eye 
uncorrected distant vision was 20/80 (correctable to 20/30).  
No diplopia was noted, and there were no visual field 
deficits, bilaterally.  External eye structures were in 
order.  The examiner diagnosed bilateral incipient senile 
cataracts and hyperopia with presbyopia.

In a September 2000 memorandum, the physician who conducted 
the June 2000 medical examination indicated that the veteran 
complained of blurred near vision and an inability to read 
fine print, which was corrected by the wearing of spectacles 
or eyeglasses.  The examiner further noted that the veteran 
began to complain of blurred vision when he was approaching 
the age of 40.  Examination revealed hyperopia with 
astigmatism and presbyopia, bilaterally, and nuclear 
sclerosis (incipient cataracts), bilaterally.  The examiner 
indicated that he could not definitively relate the above 
diagnoses to service.  However, he stated that the natural 
course of presbyopia was slowly progressive from its onset, 
which usually occurred at the age of 40.  The examiner opined 
that the veteran's bilateral, incipient senile cataracts were 
not related to service and of post-service origin.

Law and Regulations 

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in line of duty or 
for aggravation of a pre-existing injury or disease in line 
of duty.  38 U.S.C. §§ 1110, 1131 (2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Refractive error of the eye is not a disease 
or injury within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153 (2002); 38 C.F.R. 
§ 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 
requires the existence of a present disability for VA 
compensation purposes).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service connection may be granted when there is a 
demonstrated link between a current disability and service.  
38 C.F.R. § 3.303(a); Degmetich, supra.  The veteran has a 
current diagnosis of bilateral incipient senile cataracts; 
however, the competent medical evidence of record 
unequivocally indicates that this disability is not related 
to service.  As the available record contains no 
contradictory, competent medical evidence, service connection 
for the veteran's bilateral senile cataracts is unwarranted.  

As noted above, refractive error of the eye is not a disease 
or injury within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  The veteran is currently diagnosed with 
hyperopia and presbyopia.  Hyperopia is a refractive error of 
the eye for which compensation may not be authorized.  Id.; 
Hughes v. Derwinski, 3 Vet. App. 57 (1992).  Presbyopia is 
also a type of refractive error of the eye.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 
Vet. App. 357, 364 (1992) (defining presbyopia as refractive 
error of the eye and "a visual condition that becomes 
apparent especially in middle age and in which loss of 
elasticity of the lens of the eye causes defective 
accommodation and inability to focus sharply for near 
vision.")  Thus, service connection for presbyopia and/or 
hyperopia may not be granted.  38 C.F.R. § 3.303(c).

There is no need for the Board to address the question of 
whether the veteran's visual defects were aggravated by 
service.  See 38 C.F.R. § 3.306.  There is no competent 
medical evidence to that effect, and the veteran himself has 
asserted that his present visual impairment did not exist 
prior to service.  

It appears that the veteran sincerely believes that his 
current visual impairment is related to service.  However, 
since he is not shown to be a medical expert, he is not 
competent to express an authoritative opinion as to the 
etiology of his currently-shown disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In short, for the reasons and bases expressed above, the 
Board concludes that service connection is not warranted for 
the veteran's claimed bilateral eye disabilities.  The Board 
further notes that this is not a case where the evidence is 
in relative equipoise; rather, the preponderance of the 
competent medical evidence weights against the veteran's 
claim.  38 U.S.C. § 5107; Gilbert, supra.  


ORDER

Service connection for bilateral eye disabilities, to include 
incipient senile cataracts, hyperopia, and presbyopia, is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

